Citation Nr: 0631711	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to May 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  


FINDINGS OF FACT

PTSD was not shown in service, and has not been demonstrated 
following the veteran's separation from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to five elements of a "service connection" claim.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   

The VA satisfied its duty to notify by means of a December 
2003 letter from the RO to the appellant.  The letter 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of the benefit sought.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for PTSD, any 
question as to the appropriate disability rating or 
effective date to be assigned is moot.  

As noted above, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, appropriate VCAA notice was issued in 
December 2003, prior to the unfavorable AOJ decision in 
January 2004 that is the basis of this appeal.  As such, 
there is no Pelegrini defect in the timing of issuance of 
the VCAA notice.  

Duty to assist

With regard to the duty to assist, the record contains the 
service medical records, private medical records, VA 
outpatient treatment records and a statement submitted on 
behalf of the veteran.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

Legal criteria and analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence supporting the veteran's claim includes his 
statements.  In this regard, the veteran claims that, while 
in service, he witnessed a plane crash that killed 
approximately seven people and that this resulted in PTSD.  
He asserts that he was seen for drug counseling during 
service.  

The evidence against the veteran's claim for PTSD includes 
the service medical records and post-service medical 
records.  The service medical records are negative for 
complaints or findings of any psychiatric disorder.  The 
Board acknowledges that an intake record dated in March 1985 
from the Alcohol and Drug Abuse Prevention and Control 
Program is of record.  This is consistent with the veteran's 
report of receiving drug counseling in service.  It is 
significant to point out that a psychiatric evaluation on 
the separation examination in April 1985 was normal.  

The Board also observes that the veteran was apparently 
first seen for psychiatric complaints at a private facility 
in December 1991.  At that time, he presented to a mental 
health clinic for guidance on how to address coping with his 
major physical problems.  The veteran was diagnosed with 
bipolar disorder following a VA hospital beginning in 
September 1993.  Extensive VA outpatient treatment records 
and hospital reports also show various diagnoses, including 
schizophrenia.  The fact remains that there is no clinical 
evidence that PTSD has ever been diagnosed.  Thus, at this 
time, there is no need to address whether the veteran was 
subjected to a stressor.

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, the veteran's lay assertions 
to the effect that he has PTSD, and that it is related to 
service are neither competent nor probative of the issue in 
question.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  

The Board concludes that the medical evidence of record is 
of greater probative value than the veteran's assertions 
regarding the existence of PTSD.  In this regard, the Board 
points out that the veteran has provided conflicting 
accounts of the claimed in-service plane crash, in one case, 
asserting that he was on duty when it occurred, and on 
another occasion, stating that he was not on duty.  The 
discrepancies in his statements undermines his credibility.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


